Case: 4:19-cv-02590-CDP Doc. #: 11 Filed: 12/12/19 Page: 1 of 2 PageID #: 1464




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ALICIA STREET, et al.,                              )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )   Cause No. 4:19-CV-02590-CDP
                                                    )
LT. COL. LAWRENCE O’TOOLE, et al.,                  )
                                                    )
        Defendants.                                 )

                     CONSENT MOTION TO EXTEND DEADLINES TO FILE
                       AMENDED COMPLAINT, MOTIONS TO DISMISS,
                        AND MOTION FOR CLASS CERTIFICATION

        With consent of Defendants, Plaintiffs move the Court to extend Plaintiffs’ deadline to file

an amended complaint, Defendants’ deadline to file motions to dismiss, and Plaintiffs’ deadline to

file a motion for class certification. In support of this motion, Plaintiffs state as follows:

        1.      On November 13, 2019, the Court entered the Stipulated Order for Preliminary

Schedule and Procedure (Doc. No. 10), ordering Plaintiffs to file an amended complaint by

December 15, 2019, ordering Defendants to file their motions to dismiss by January 15, 2020, and

ordering Plaintiffs to file their motion for class certification by the end of June 2020.

        2.      Since, the parties have endeavored to identify any Defendants who should not be

named in this suit because they had no command role, no physical presence at or near Tucker and

Washington on the night of September 17, 2017, and no liability for the injuries Plaintiffs allege.

However, the parties’ efforts are ongoing.

        3.      The parties anticipate significant progress in Plaintiffs’ voluntary dismissal of the

appropriate Defendants if the parties receive one-month extensions on the aforementioned

amendment and motion deadlines.



                                                   1
Case: 4:19-cv-02590-CDP Doc. #: 11 Filed: 12/12/19 Page: 2 of 2 PageID #: 1465




       4.      In light of the information provided by Defendants, Plaintiffs intend to file an

amended complaint and streamline the claims in the case to make it more efficient. However, given

the press of other business and the holiday season, Plaintiffs require additional time to prepare the

amended pleading.

       5.      Plaintiff requests that the Court extend Plaintiffs’ deadline to file an amended

complaint to January 15, 2020, extend Defendants’ deadline to file motions to dismiss to February

14, 2020, and extend Plaintiffs’ deadline to file a motion for class certification to July 31, 2020.

       WHEREFORE, Plaintiffs respectfully request that the Court extend the deadlines to file

the amended complaint, motions to dismiss, and motion for class certification, as stated above.



Date: December 12, 2019                               Respectfully submitted,

                                                      /s/ Kiara N. Drake
                                                      Javad M. Khazaeli, #53735(MO)
                                                      James R. Wyrsch, #53197(MO)
                                                      Kiara N. Drake, #67129(MO)
                                                      Khazaeli Wyrsch, LLC
                                                      911 Washington Avenue, Suite 211
                                                      St. Louis, MO 63101
                                                      (314) 288-0777
                                                      javad.khazaeli@kwlawstl.com
                                                      james.wyrsch@kwlawstl.com
                                                      kiara.drake@kwlawstl.com

                                                      Attorneys for Plaintiff




                                                  2
